Motion, insofar as it seeks leave to appeal from the March 2009 Appellate Division order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the letter of the Clerk’s Office of the Appellate Division, Second Department, dismissed upon the ground that the letter appealed from is neither a judgment nor an order from which a motion to the Court of Appeals may be made (see CPLR 5512 [a]; 5602). Motion for poor person relief dismissed as academic.